Title: From Benjamin Franklin to Deborah Franklin, 10 September 1774
From: Franklin, Benjamin
To: Franklin, Deborah


London, Sept. 10. 1774.
It is now nine long Months since I received a Line from my dear Debby. I have supposed it owing to your continual Expectation of my Return; I have feared that some Indisposition had rendered you unable to write; I have imagined any thing rather than admit a Supposition that your kind Attention towards me was abated. And yet when so many other old Friends have dropt a Line to me now and then at a Venture, taking the Chance of its finding me here or not as it might happen, why might I not have expected the same Comfort from you, who used to be so diligent and faithful a Correspondent, as to omit scarce any Opportunity?
This will serve to acquaint you that I continue well, Thanks to God. It would be a great Pleasure to me to hear that you are so. My Love to our Children; and believe me ever Your affectionate Husband
B Franklin
I recommend the Bearer Mr. Westley to your Civilities.
 
Addressed: To / Mrs Franklin / Philadelphia / per favor of / Mr Westley
